J-S45031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOAN SHERLOCK                               :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                       Appellant                :
                                                :
                                                :
                v.                              :
                                                :
                                                :
    THE ESTATE OF: JULIA M.                     :   No. 578 EDA 2020
    SHERLOCK, EXECUTOR: KEVIN                   :
    SHERLOCK                                    :

               Appeal from the Order Entered January 31, 2020
      In the Court of Common Pleas of Chester County Orphans’ Court at
                           No(s): No. 1518-0854

BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                             FILED NOVEMBER 13, 2020

       Joan Sherlock (Appellant) appeals pro se1 from the order granting the

petition of her brother, Kevin Sherlock (Executor), to evict her from property

owned by the estate of her mother, Julia M. Sherlock (Decedent). We affirm.

       The property at issue is 23 Lochwood Lane (the Property), a two-story,

four-bedroom, single-family home.              Decedent owned and resided at the

Property until her death on April 15, 2018. Decedent had five children, three

of whom are relevant to this appeal: Appellant, Executor, and their disabled

brother, Andrew Sherlock (Andrew).               At the time of Decedent’s death,

Appellant and Andrew resided at the Property with Decedent.             Appellant


____________________________________________


1 Appellant has been pro se throughout the Orphans’ Court and appellate
proceedings.
J-S45031-20


moved into the Property approximately 10 years prior to Decedent’s death.

Andrew, who is paraplegic and unable to live independently, had lived there

for approximately 15 years.

       Decedent left her entire estate in trust for Andrew’s benefit.2 Her will

appointed Executor as trustee as well as executor. On May 1, 2018, Executor

determined that it would be in Andrew’s best interests to sell the Property and

use the proceeds for Andrew to live in assisted-living more suitable to his

needs.    Executor repeatedly asked Appellant to vacate the Property so he

could sell it, but she refused.

       On November 27, 2019, Executor filed a petition seeking leave to evict

Appellant from the Property.          On January 29, 2020, the Orphans’ Court

convened a hearing.         When Executor moved to have the Last Will and

Testament of Decedent entered into evidence, Appellant objected. After the

Orphans’ Court noted that the will was already “a matter of record,” Appellant

stated she would stipulate to the will being a matter of record, and the

Orphans’ Court admitted it as Exhibit P-1. N.T., 1/29/20, at 39-40.

       Three witnesses testified: Executor; Michael White, a licensed realtor

retained by Executor to list the Property; and Appellant. Appellant testified,



____________________________________________


2 The Orphans’ Court found that Decedent established “a typical special needs
trust which is intended to allow the disabled beneficiary to enjoy the use of
property held in trust for his benefit while at the same time allowing him to
receive governmental benefits to which he is entitled.” Orphans’ Court
Opinion, 1/31/20, at 5.

                                           -2-
J-S45031-20


“I think the house should be sold,” and “I think [And]rew needs to go into a

nursing care facility.” Id. at 101. However, Appellant defended her refusal

to vacate the Property, claiming that Executor’s plan to sell the Property and

move Andrew to assisted-living was inconsistent with Decedent’s wishes, and

Executor lacked authority to evict her. Id. at 112-114 (Appellant stating “it

is still my position that this will is a total fraud [and] my agreement with my

mother was that I would stay in the house until everything with [And]rew was

resolved.”).

      On January 31, 2020, the Orphans’ Court granted Executor’s petition

and ordered Appellant to move within 45 days. Appellant timely appealed.

Both the Orphans’ Court and Appellant have complied with Pennsylvania Rule

of Appellate Procedure 1925.

      On June 18, 2020, Executor filed in this Court an application to quash

this appeal based on deficiencies in Appellant’s brief.   On June 24, 2020,

Appellant filed an answer to the application to quash, which did not address

the deficiencies, and stated, “It is denied that any relief is warranted or the

Application to Quash Appeal is valid.”     Answer to Application to Quash,

6/24/20, ¶ 1. On July 29, 2020, this Court denied the application to quash

without prejudice to Executor to raise the issue before the merits panel.

Executor has renewed his argument, detailing the deficiencies and citing

prevailing legal authority. See Appellee’s Brief at 6-14. In his summary of

the argument, Executor states:


                                     -3-
J-S45031-20


         [Appellant]’s brief does not conform with a single requirement
      of Pa.R.A.P. 2111, and she did not file a reproduced record as
      required by Pa.R.A.P. 2152. She also did not raise any issues in
      the lower court as required by Pa.R.A.P. 302, which acts as a
      waiver of all issues. These substantial defects precluded
      meaningful review, which warrant suppression of [Appellant]’s
      brief and dismissal of the Appeal.
Id. at 6.

      For the most part, we agree with Executor. However, we note that in

response to the Orphans’ Court’s order directing her to file a concise statement

of errors complained of on appeal, Appellant timely filed a response stating

her “reasons to appeal,” which the Orphans’ Court deemed a “Concise

Statement of Matters Complained Of,” and to which the Orphans’ Court

responded in a Pa.R.A.P. 1925(a) opinion.       See Orphans’ Court Opinion,

4/22/20. Thus, we do not agree with Executor that Appellant did not raise

any issues with the lower court and failed to comply with Pa.R.A.P. 302.

      Also, while Appellant has technically failed to include in her brief a

statement of questions involved as prescribed by Pa.R.A.P. 2111(a)(4), she

identifies “issues” of “due process,” “proper consideration of facts or

evidence,” “errors in procedure,” “lack of sufficient evidence,” and “errors in

the judge’s interpretation of the law and ‘Will’ of deceased.” Appellant’s Brief

at 2-6. These issues mirror the reasons for appeal Appellant raised in her

filing in response to the Orphans’ Court order directing a concise statement.




                                     -4-
J-S45031-20


       The above notwithstanding, we agree with Executor’s assessment of

Appellant’s brief.3 Most significantly, Appellant has failed to present a cogent

legal argument.      Although Appellant intersperses her argument with some

legal terms and authority, the references are either overly general or

inapplicable.    See Appellant’s Brief at 1-8; see also Pa.R.A.P. 2119(a)

(requiring appellant develop an argument with citation to and analysis of

pertinent authority).

       Rather than present a legal argument, Appellant reargues her case. For

instance, she asserts the Orphans’ Court improperly failed to find that

Executor was motivated by a desire to “not deal with” Andrew, and “wanted

to retaliate against [Appellant] for not going along with his schemes and

negative decisions surrounding his [sic] Will/Trust and the care for

[Appellant], [And]rew, and the house.”           Appellant’s Brief at 2.   She also

asserts that Executor “removed [Decedent’s] Will from the house,” and

Decedent “was forced to sign another Will/Trust unknowingly.” Id. at 3, 7.

       This court is not a finder of fact.       When we review a decision of the

orphans’ court:

       The findings of a judge of the orphans’ court division, sitting
       without a jury, must be accorded the same weight and effect as
       the verdict of a jury, and will not be reversed by an appellate court
       in the absence of an abuse of discretion or a lack of evidentiary
       support. This rule is particularly applicable to findings of fact which
       are predicated upon the credibility of the witnesses, whom the
____________________________________________


3  For example, Appellant fails to comply with Pa.R.A.P. 2111(a), which
prescribes the 12 “separate and distinct” sections of an appellate brief.

                                           -5-
J-S45031-20


      judge has had the opportunity to hear and observe, and upon the
      weight given to their testimony.

In re Estate of Cherwinski, 856 A.2d 165, 167 (Pa. Super. 2004) (citation

omitted).

      Appellant reargues the facts, and makes no legal argument. We have

long held that it is not our obligation to formulate arguments on behalf of an

appellant. Bombar v. W. Am. Ins. Co., 932 A.2d 78, 93 (Pa. Super. 2007)

(“This Court will not act as counsel and will not develop arguments on behalf

of an appellant.”); see also Commonwealth v. Johnson, 985 A.2d 915, 924

(Pa. 2009) (“where an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived”).

      Finally,

         Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006) (citations

omitted).

      For the above reasons, no relief is due.

      Order affirmed.




                                       -6-
J-S45031-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/20




                          -7-